Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 1 of 17 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SAMUEL & STEIN

Michael Samuel

38 West 32™ Street

Suite 1110

New York, New York 10001
(212) 563-9884
michael@samuelandstein.com

Attorneys for Plaintiff, and
Proposed FLSA Collective

Sotero Palmero, on behalf of himself and all
other persons similarly situated,

Plaintiff, DOCKET NO. 19-cv- 2675
- vs. — COMPLAINT

EY Sales Corp. d/b/a Food Basket, ABC
Corp., Abraham Goldstein, and John “Doe”,

Defendants.

 

 

Plaintiff Sotero Palmero, by and through his undersigned attorneys, for his
complaint against Defendants EY Sales Corp. (“Food Basket”), ABC Corp., Abraham

Golstein, and John “Doe”, alleges as follows, on behalf of himself and on behalf of all other

persons similarly situated:

NATURE OF THE ACTION
1. Plaintiff Sotero Palmero alleges on behalf of himself and on behalf of other
similarly situated current and former employees of Defendants Food Basket, ABC Corp.,
Abraham Goldstein, and John “Doe”, who elect to opt into this action pursuant to the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), that they are entitled to: (i)

compensation for wages paid at less than the statutory minimum wage; (ii) unpaid wages

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 2 of 17 PagelD #: 2

from Defendants for overtime work for which they did not receive overtime premium pay
as required by law; and (iii) liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201
et seq., because Defendants’ violations lacked a good faith basis.

2. Plaintiff further complains that he is entitled to: (i) compensation for wages
paid at less than the statutory New York minimum wage; (ii) back wages for overtime work
for which Defendants willfully failed to pay overtime premium pay as required by the New
York Labor Law §§ 650 et seq. and the supporting New York State Department of Labor
regulations; (iii) compensation for Defendants’ violations of the “spread of hours”
requirements of New York Labor Law; (iv) compensation for Defendants’ violation of the
Wage Theft Prevention Act; and (v) liquidated damages pursuant to New York Labor Law

for these violations.

THE PARTIES
3. Plaintiff is an adult individual residing in Brooklyn, New York.
4. Plaintiff consents in writing to be a party to this action pursuant to 29 U.S.C.

§ 216(b); his written consent is attached hereto and incorporated by reference.

5. Upon information and belief, Defendant EY Sales Corp. d/b/a Food Basket is a
New York corporation with a principal place of business at 5921 20" Avenue,
Brooklyn, New York 11204.

6. At all relevant times, Defendant Food Basket has been, and continues to be,
an employer engaged in interstate commerce and/or the production of goods for commerce
within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

7. Upon information and belief, at all relevant times, Defendant Food Basket

has had gross revenues exceeding $500,000.00.

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 3 of 17 PagelD #: 3

8. Upon information and belief, at all relevant times herein, Defendant Food
Basket has used goods and materials produced in interstate commerce, and has employed
individuals who handled such goods and materials.

9, Upon information and belief, at all relevant times, Defendant Food Basket
has constituted an “enterprise” as defined in the FLSA.

10. | Upon information and belief, prior to April 2018, Defendant ABC Corp. has
been, and continues to be, an employer engaged in interstate commerce and/or the
production of goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a)
and 207(a).

11. | Upon information and belief, at all relevant times, Defendant ABC Corp.
has had gross revenues exceeding $500,000.00.

12. Upon information and belief, at all relevant times herein, ABC Corp. has
used goods and materials produced in interstate commerce, and has employed individuals
who handled such goods and materials.

13. Upon information and belief, Defendant ABC Corp. prior to April 2018,
was run and operated by John “Doe”.

14. Upon information and belief, at all relevant times, Defendant ABC Corp.
has constituted an “enterprise” as defined in the FLSA.

15. | Upon information and belief, Defendant Abraham Goldstein is an owner or
part owner and principal of Food Basket; he has the power to hire and fire employees, set
wages and schedules, and maintain their records.

16. | Defendant Abraham Goldstein was involved in the day-to-day operations

of Food Basket and played an active role in managing the business.

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 4 of 17 PagelD #: 4

17. | Upon information and belief, Defendant John “Doe”is an owner or part
owner and principal of Food Basket and ABC Corp.; he has the power to hire and fire
employees, set wages and schedules, and maintain their records.

18. Defendant John “Doe” was involved in the day-to-day operations of Food
Basket and ABC Corp. and played an active role in managing the business.

19. Defendants constituted “employers” of Plaintiff as that term is used in the

Fair Labor Standards Act and New York Labor Law.

JURISDICTION AND VENUE
20. This Court has subject matter jurisdiction over this matter pursuant to 28
U.S.C. §§ 1331 and 1337 and supplemental jurisdiction over Plaintiffs state law claims
pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs claims
under the FLSA pursuant to 29 U.S.C. § 216(b).
21. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because

Defendants’ business is located in this district.

COLLECTIVE ACTION ALLEGATIONS
22. Pursuant to 29 U.S.C. § 207, Plaintiff seeks to prosecute his FLSA claims
as a collective action on behalf of all persons who are or were formerly employed by
Defendants in the United States at any time since May 7, 2016, to the entry of judgment in
this case (the “Collective Action Period”), who were non-exempt employees within the
meaning of the FLSA, and who were not paid proper minimum wage or overtime
compensation at rates not less than one-and-one-half times the regular rate of pay for hours

worked in excess of forty hours per workweek (the “Collective Action Members”).

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 5 of 17 PagelD #: 5

23. The Collective Action Members are similarly situated to Plaintiff in that
they were employed by Defendants as non-exempt delivery person, and were denied
payment of the proper minimum wage and premium overtime pay for some of their hours
worked beyond forty hours in a week.

24. They are further similarly situated in that Defendants had a policy and
practice of knowingly and willfully refusing to pay them at the correct minimum wage and
the proper overtime premium.

25. | The exact number of such individuals is presently unknown, but is known

by Defendants and can be ascertained through appropriate discovery.

FACTS
26. Atall relevant times herein, Defendants owned and operated a grocery store
and delivery service in New York.
27. Plaintiff was employed by Defendants from approximately November 2016

to December 2018. At some point in that period, there was a two (2) week gap in his

employment.
28. Plaintiff was primarily employed as a delivery person.
29, Plaintiff's work was performed in the normal course of Defendants’

business and was integrated into the business of Defendants, and did not involve executive

or administrative responsibilities.
30. At all relevant times herein, Plaintiff was an employee engaged in

commerce and/or in the production of goods for commerce, as defined in the FLSA and its

implementing regulations.

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 6 of 17 PagelD #: 6

31. Plaintiff's regular schedule was six days per week; he worked every day of
the week except Saturdays.

32. Plaintiff worked roughly 10 hours per day on Sundays, Mondays, and
Tuesdays. He started work at 12:00 P.M. and ended at 10:00 P.M.

33. Plaintiff worked roughly 12 hours per day on Wednesdays and Thursdays.
He started work at 10:00 A.M. and ended at 10:00 P.M.

34. Plaintiff worked roughly 5 hours per day on Friday. He started work at
10:00 A.M. and ended at 3:00 P.M.

35. Consequently, Plaintiff worked roughly 59 hours per week each week of his
employment with Defendants.

36. Defendants provided a fingerprint scanner for employees to track their time
worked.

37. Plaintiff was paid by cash throughout his employment.

38. Plaintiff was paid $700 per week.

39. Consequently, Plaintiffs effective rate of pay was occasionally below the
statutory minimum wages in effect at relevant times.

40. Plaintiff received gratuities of approximately $50 per week.

41. Defendants’ failure to pay Plaintiff an amount at least equal to the New
York state minimum wages in effect during the time from 2016 until the end of his
employment was willful, and lacked a good faith basis.

42. In addition, Defendants failed to pay Plaintiff an overtime “bonus” for 19
hours he worked beyond 40 hours in a workweek, in violation of the FLSA, the New York

Labor Law, and the supporting New York State Department of Labor regulations.

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 7 of 17 PagelD #: 7

43. Defendants’ failure to pay Plaintiff the overtime bonus for his overtime
hours worked was willful, and lacked a good faith basis.

44. Throughout his employment, Plaintiff worked six shifts per week that lasted
ten hours from start to finish, yet Defendants willfully failed to pay him one additional
hour’s pay at the minimum wage for each such day he worked shifts lasting ten hours, in
violation of the New York Labor Law and the supporting New York State Department of
Labor regulations.

45. Defendants failed to provide Plaintiff with written notices providing the
information required by the Wage Theft Prevention Act — including, inter alia, Defendants’
contact information, Plaintiff's regular and overtime rates, and intended allowances
claimed — and failed to obtain Plaintiffs signature acknowledging the same, upon his hiring
or at any time thereafter, in violation of the Wage Theft Prevention Act in effect at the
time.

46. Defendants failed to provide Plaintiff with weekly paystubs or other wage
statements constituting records of their compensation and hours worked, in violation of
New York Labor Law § 195.3 and the Wage Theft Prevention Act.

47. Upon information and belief, throughout the period of Plaintiffs
employment, both before that time (throughout the Collective Action Period) and
continuing until today, Defendants have likewise employed other individuals like Plaintiff
(the Collective Action Members) in positions at Defendants’ store that required little skill,
no capital investment, and with duties and responsibilities that did not include any

managerial responsibilities or the exercise of independent judgment.

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 8 of 17 PagelD #: 8

48. Upon information and belief, Defendants have failed to pay other
employees at the required statutory minimum wage.

49. Upon information and belief, these other individuals have worked more
than forty (40) hours per week, yet Defendants have likewise failed to pay them overtime
compensation of one-and-one-half times their regular hourly rate in violation of the FLSA
and the New York Labor Law.

50. | Upon information and belief, these other individuals were not provided with
required wage notices or accurate weekly wage statements as specified in New York Labor
Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

51. | Upon information and belief, while Defendants employed Plaintiff and the
Collective Action members, and through all relevant time periods, Defendants failed to

maintain accurate and sufficient time records or provide accurate records to employees.

COUNT I: Fair Labor Standards Act —- Minimum Wage

52. Plaintiff, on behalf of himself and all Collective Action Members repeats,
realleges, and incorporates by reference the foregoing allegations as if set forth fully and
again herein.

53. At all relevant times, Defendants employed Plaintiff and each of the
Collective Action Members within the meaning of the FLSA.

54. Defendants failed to pay a salary greater than the minimum wage to Plaintiff
for all hours worked.

55. Because of Defendants’ willful failure to compensate Plaintiff and the

Collective Action Members at a rate at least equal to the federal minimum wage for each
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 9 of 17 PagelD #: 9

hour worked, Defendants have violated, and continue to violate, the FLSA, 29 U.S.C. §§
201 et seq., including 29 U.S.C. §§ 206.

56. | The foregoing conduct, as alleged, constitutes a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the
meaning of 29 U.S.C. § 206.

ore Due to Defendants’ FLSA violations, Plaintiff and the Collective Action
Members are entitled to recover from Defendants their unpaid compensation plus
liquidated damages, interest, reasonable attorneys’ fees, and costs and disbursements of

this action, pursuant to 29 U.S.C. § 216(b).

COUNT II: Fair Labor Standards Act - Overtime

58. Plaintiff, on behalf of himself and all Collective Action Members, repeats,
realleges, and incorporates by reference the foregoing allegations as if set forth fully and
again herein.

59. At all relevant times, Defendants employed Plaintiff and each of the
Collective Action Members within the meaning of the FLSA.

60. Defendants had a policy and practice of refusing to pay overtime
compensation to their employees for some of the hours they worked in excess of forty hours
per workweek.

61.  Asaresult of Defendants’ willful failure to compensate their employees,
including Plaintiff and the Collective Action Members, at a rate at least one-and-one-half
times the regular rate of pay for some of their work performed in excess of forty hours per
workweek, Defendants have violated, and continue to violate, the FLSA, 29 U.S.C. §§ 201

et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).
Case 1:19-cv-02679-ARR-CLP Document 1 Filed 05/07/19 Page 10 of 17 PagelD #: 10

62. The foregoing conduct, as alleged, constituted a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the
meaning of 29 U.S.C. § 260.

63. Due to Defendants’ FLSA violations, Plaintiff and the Collective Action
Members are entitled to recover from Defendants their unpaid overtime compensation, an
additional equal amount as liquidated damages, interest, reasonable attorneys’ fees, and

costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

COUNT III: New York Labor Law — Minimum Wage

64. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

65. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

66. Defendants willfully violated Plaintiffs rights by failing to pay his
compensation at the statutory minimum wage in violation of the New York Labor Law §§
190-199, 652 and supporting regulations.

67. Defendants’ failure to pay compensation in excess of the statutory minimum
wage was willful, and lacked a good faith basis, within the meaning of New York Labor
Law § 198, § 663 and supporting regulations.

68. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants his unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

10
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 11 of 17 PagelD #: 11

COUNT IV: New York Labor Law - Overtime

69. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

70. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

71. Defendants willfully violated Plaintiff's rights by failing to pay him
overtime compensation at rates at least one-and-one-half times his regular rate of pay for
the hours worked exceeding forty hours per workweek in violation of the New York Labor
Law §§ 650 et seg. and its supporting regulations in 12 N.Y.C.R.R. § 146.

72. Defendants’ failure to pay overtime was willful, and lacked a good faith
basis, within the meaning of New York Labor Law § 198, § 663 and supporting regulations.

73. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants his unpaid overtime compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT V: New York Labor Law — Spread of Hours
74. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.
75. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.
76. Defendants willfully violated Plaintiffs rights by failing to pay him an

additional hour’s pay at the minimum wage for each day he worked a shift lasting longer

11
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 12 of 17 PagelD #: 12

than ten hours, in violation of the New York Labor Law §§ 650 ef seq. and its regulations
in 12 N.Y.C.R.R. § 146-1.6.

77. Defendants’ failure to pay the “spread of hours” premium was willful, and
lacked a good faith basis, within the meaning of New York Labor Law § 198, § 663 and
supporting regulations.

78. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants his unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT VI: New York Labor Law — Wage Theft Prevention Act

79. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

80. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

81. Defendants willfully violated Plaintiffs rights by failing to provide him
with the wage notices required by the Wage Theft Prevention Act when he was hired, or at
any time thereafter.

82. Defendants willfully violated Plaintiffs rights by failing to provide him
with weekly wage statements that conformed to the specific requirements of the Wage
Theft Prevention Act at any time during his employment.

83. | Due to Defendants’ New York Labor Law violations relating to the failure
to provide wage notices, Plaintiff is entitled to recover from Defendants $50 per day

through the termination of his employment, up to the maximum statutory damages.

12
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 13 of 17 PagelD #: 13

84. | Due to Defendants’ New York Labor Law violations relating to the failure
to provide accurate weekly wage statements, Plaintiff is entitled to recover from
Defendants statutory damages of $250 per day through the end of his employment, up to

the maximum statutory damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following

relief:

a. Designation of this action as a collective action on behalf of the Collective
Action Members and prompt issuance of notice pursuant to 29 U.S.C. §
216(b) to all similarly situated members of an FLSA Opt-In Class,
apprising them of the pendency of this action, permitting them to assert
timely FLSA claims in this action by filing individual Consents to Sue
pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his counsel

to represent the Collective Action members;

b. A declaratory judgment that the practices complained of herein are

unlawful under the FLSA and the New York Labor Law;

c. An injunction against Defendants and their officers, agents, successors,
employees, representatives, and any and all persons acting in concert with
them, as provided by law, from engaging in each of the unlawful

practices, policies, and patterns set forth herein;

d. |Acompensatory award of unpaid compensation, at the statutory overtime

rate, due under the FLSA and the New York Labor Law;

13

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 14 of 17 PagelD #: 14

e. | Compensatory damages for failure to pay the minimum wage pursuant to

the New York Labor Law;

f. | Anaward of liquidated damages as a result of Defendants’ willful failure

to pay overtime compensation pursuant to 29 U.S.C. § 216;

g. | Compensatory damages for failure to pay the “spread of hours” premiums

required by New York Labor Law;
h. | Compensatory damages for illegal deductions of gratuities;
i. Liquidated damages for Defendants’ New York Labor Law violations;

j. Statutory damages for Defendants’ violations of the New York Wage

Theft Prevention Act;
k. Back pay;
[, Punitive damages;

m. Anaward of prejudgment and post judgment interest;

n. An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

o. Such other, further, and different relief as this Court deems just and

proper.

14
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 15 of 17 PagelD #: 15

Dated: May 7, 2019

15

/s/ Michael Samuel
Michael Samuel, Esq.

SAMUEL & STEIN

38 West 32" Street

Suite 1110

New York, New York 10001
(212) 563-9884

Attorneys for Plaintiff, and
Proposed FLSA Collective

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 16 of 17 PagelD #: 16

EXHIBIT A

 
Case 1:19-cv-02679-ARR-CLP Document1 Filed 05/07/19 Page 17 of 17 PagelD #: 17

CONSENT TO SUE

By my signature below, I hereby authorize the filing and prosecution of claims in
my name and on my behalf to contest the failure of EY Sales Corp d/b/a/ Food Basket
and its owners and affiliates to pay me, infer alia, minimum wage and overtime wages as
required under state and/or federal law and also authorize the filing of this consent in the
lawsuit challenging such conduct, and consent to being named as a representative
plaintiff in this action to make decisions on behalf of all other plaintiffs concerning all
aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the
law firm of Samuel & Stein, and I agree to be bound by its terms.

Con mi firma abajo, autorizo la presentacién y tramitacion de reclamaciones en mi
nombre y de mi parte para impugnar el fallo de EY Sales Corp d/b/a/ Food Basket, mi y
sus propietarios y afiliados a me pagan, entre otras cosas, el salario minimo y pago de
horas extras, requerida en el estado y / o la ley federal y también autorizan la
presentacién de este consentimiento en la demanda contra ese tipo de conducta, y el
consentimiento para ser nombrado como demandante representante en esta accién para
tomar decisiones en nombre de todos los demas demandantes en relacién con todos
aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de retencién
con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus

términos.

   

fff

Sotero Palmar Alvarado
Date: December 20, 2018

 
